EXHIBIT 10.24

THE HOLOGIC, INC.

AMENDED AND RESTATED

DEFERRED COMPENSATION PROGRAM

Amended and Restated

October 15, 2011



--------------------------------------------------------------------------------

THE HOLOGIC, INC.

AMENDED AND RESTATED

DEFERRED COMPENSATION PROGRAM

ARTICLE I - PURPOSE; EFFECTIVE DATE

1.1 Purpose. The purpose of this HOLOGIC, INC. AMENDED AND RESTATED DEFERRED
COMPENSATION PROGRAM (hereinafter, the “Plan”) is to permit a select group of
management or highly compensated employees of Hologic, Inc. (and its selected
subsidiaries and/or affiliates) to defer the receipt of income which would
otherwise become payable to them. It is intended that this Plan, by providing
these eligible employees an opportunity to defer the receipt of income, will
assist in the retaining and attracting individuals of exceptional ability and by
providing an additional opportunity to save for retirement beyond Code
limitations imposed on qualified retirement plans. This Plan is intended to be
“unfunded” for purposes of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”).

1.2 Effective Date. This Plan was originally adopted by the Company effective as
of October 15, 2006. The Plan was later amended and restated and became
effective as of December 1, 2008. The Plan is hereby further amended and
restated as of October 15, 2011 (the “Effective Date”). It is the intent that
all of the amounts deferred and benefits provided under this Plan will comply
with the terms of Section 409A of the Code and the final Treasury regulations
promulgated thereunder.

1.3 Unfunded Plan. This plan is an unfunded top-hat plan maintained primarily to
provide deferred compensation benefits for a “select group of management or
highly-compensated employees” within the meaning of Sections 201, 301, and 401
of ERISA, and therefore is exempt from the provisions of Parts 2, 3 and 4 of
Title I of ERISA.

ARTICLE II - DEFINITIONS

For the purpose of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:

2.1 Account(s). “Account(s)” means the notional account or accounts maintained
on the books of the Company used solely to calculate the amount payable to each
Participant under this Plan and shall not constitute a separate fund of assets.
Account(s) shall be deemed to exist from the time amounts are first credited to
such Account(s) until such time that the entire Account balance has been
distributed in accordance with this Plan. The Accounts available for each
Participant shall be identified as:

(a) Deferral Account;

 

1



--------------------------------------------------------------------------------

(b) In-Service Account; and,

(c) Retention Account.

2.2 Beneficiary. “Beneficiary” means the person, persons or entity as designated
by the Participant, entitled under Article VI to receive any Plan benefits
payable after the Participant’s death.

2.3 Board. “Board” means the Board of Directors of the Company.

2.4 Change of Control. “Change of Control” means:

(a) a change in the ownership or effective control of the Company, or in the
ownership of a substantial portion of the assets of the Company, as defined and
determined under Section 409A(a)(2)(A)(v) of the Code and Treasury Regulation
1.409A-3(i)(5). Without in any way limiting the scope of the preceding sentence,
a Change of Control shall be deemed to occur on the date upon which one of the
following events occurs:

i. any one person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or more than
one person acting as a group (as determined under Treasury Regulation
Section 1.409A-3(i)(5)(v)(B))), acquires ownership of stock of the Company that,
together with stock held by such person or group, constitutes more than 50% of
either the total fair market value or total voting power of the stock of the
Company. However, if any one person, or more than one person acting as a group,
is considered to own more than 50% of the total fair market value or total
voting power of the stock of the Company, the acquisition of additional control
of the Company by the same person or persons is not considered to cause a change
of control of the Company; or

ii. any one person (as such term is used in the Exchange Act), or more than one
person acting as a group (as determined under Treasury Regulation
Section 1.409A-3(i)(5)(v)(B)), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Company possessing 35% or more of the total
voting power of the Company. However, if any one person, or more than one person
acting as a group, is considered to own more than 35% of the total voting power
of the stock of the Company, the acquisition of additional control of the
Company by the same person or persons is not considered to cause a change of
control of the Company; or

iii. a majority of members of the Board is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election; or

iv. any one person (as such term is used in the Exchange Act), or more than one
person acting as a group (as determined under Treasury Regulation
Section 1.409A-3(i)(5)(v)(B)), acquires (or has acquired during the 12-month
period ending on the date of the most recent

 

2



--------------------------------------------------------------------------------

acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than 40% of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions. For this purpose, gross fair market value means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

2.5 Code. “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto.

2.6 Committee. “Compensation Committee” means the Compensation Committee
appointed by the Board to administer the Plan pursuant to Article VII.

2.7 Company. “Company” means Hologic, Inc., a Delaware corporation, and any
directly or indirectly affiliated subsidiary corporations.

2.8 Compensation. “Compensation” means the base salary payable to Participant
and bonus identified as “Performance Based Compensation” under the terms of this
Plan and any other bonus or incentive compensation which is specifically
identified by the Committee as being eligible to be deferred under this Plan
which is earned by a Participant with respect to employment services performed
for the Company by the Participant and considered to be “wages” for purposes of
federal income tax withholding. The Committee shall have the authority to
exclude from the definition of Compensation which can be deferred under this
Plan, provided such determination is made prior to the time that the election to
defer such Compensation is required to be filed under the terms of this Plan.
For purposes of this Plan only, Compensation shall be calculated before
reduction for any amounts deferred by the Participant pursuant to the Company’s
tax qualified plans which may be maintained under Section 401(k) or Section 125
of the Internal Revenue Code, but shall exclude “wages” associated with the
exercise of stock options by Participant or income arising from other equity
instruments (e.g., stock units, restricted stock units or restricted stock)
awarded to a Participant. Inclusion of any other forms of compensation,
including commissions payable, is subject to Committee Approval prior to the
time that a Deferral Commitment is required to be filed under the terms of this
Plan.

2.9 Deferral Election. “Deferral Election” means an irrevocable written
commitment made by a Participant to defer a portion of his/her Compensation as
set forth in Article III, and as permitted by the Committee in its sole
discretion. The Deferral Election shall apply to each payment of Compensation
and/or Performance-Based Compensation payable to a Participant, and shall
specify the Account or Accounts to which the Compensation deferred shall be
credited. Such designation shall be made in the form of a whole percentage or an
exact stated dollar amount. Such Deferral Election shall be made on an Election
Form and at a time deemed acceptable to the Committee.

2.10 Deferral Period. “Deferral Period” means each calendar year, except that if
a Participant first becomes eligible after the beginning of a calendar year, the
initial Deferral Period shall be the date the Participant first becomes eligible
to participate in this Plan through and including December 31st of that calendar
year. For purposes of deferrals related to Participant’s annual bonus or other
Performance-Based Compensation, “Deferral Period” shall mean the Company’s
Fiscal Year.

 

3



--------------------------------------------------------------------------------

2.11 Determination Date. “Determination Date” means each business day.

2.12 Disability. “Disability means the Participant is: (i) unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement or other disability
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the participant’s employer.

2.13 Distribution Election. “Distribution Election” means the form of payment
for benefits payable from each Account under this Plan, as elected by the
Participant on an enrollment form prescribed by the Committee (an “Enrollment
Form”).

2.14 Financial Hardship. “Financial Hardship” means the occurrence of any of the
following events:

(a) a severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, a Beneficiary or the
Participant’s dependent (as defined in Section 152 of the Code, without regard
to Sections 152(b)(1), (b)(2), and (d)(1)(B));

(b) loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, not as a result of a natural disaster); or

(c) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, which may include, if
applicable, (x) the imminent foreclosure of or eviction from the Participant’s
primary residence, (y) the need to pay for medical expenses of the Participant
or funeral expenses of the Participant’s spouse, a Beneficiary, or the
Participant’s dependent (as defined in Section 152 of the Code without regard to
Section 152 (b)(1), (b)(2), and (d)(1)(B)). Except as otherwise provided in this
clause (c), the purchase of a home and the payment of college tuition are not
Financial Hardship.

The determination of whether a Financial Hardship exists shall be determined by
the Committee after addressing facts and circumstances of each case and other
requirements of the applicable Treasury Regulations.

2.15 Interest. “Interest” means the amount credited to or charged against a
Participant’s Account(s) on each Determination Date, which shall be based on the
Valuation Funds chosen by the Participant as provided in Section 2.24, below and
in a manner consistent with Section 4.3, below. Such credits or charges to a
Participant’s Account may be either positive or negative to reflect the increase
or decrease in value of the Account in accordance with the provisions of this
Plan.

2.16 Participant. “Participant” means any individual who is eligible, pursuant
to Section 3.1, below, to participate in this Plan, and who either, has elected
to defer Compensation under this

 

4



--------------------------------------------------------------------------------

Plan in accordance with Article III, below, or who is determined by the
Committee in their sole discretion as being eligible to receive a Retention
Contribution under this Plan. Such individual shall remain a Participant in this
Plan for the period of deferral, or credit, and until such time as all benefits
payable under this Plan have been paid in accordance with the provisions hereof.

2.17 Performance Based Compensation. “Performance Based Compensation” means
Compensation the amount of which, or the entitlement to which is contingent on
the satisfaction of pre-established organizational or individual performance
criteria that relate to a particular Performance Period and are not certain to
be met at the time the Deferral Election is made.

2.18 Performance Period. “Performance Period” means a continuous period of
service with the Company comprising one entire plan year with respect to which
Performance-Based Compensation is earned.

2.19 Plan. “Plan” means this Amended and Restated Deferred Compensation Program,
as amended from time to time.

2.20 Retention Contribution. “Retention Contribution” means the annual
discretionary contribution, if any, made by the Company to the Participant’s
Retention Account under Section 4.4, below.

2.21 Retirement. “Retirement” means the termination of a Participant’s
employment with the Company, for reasons other than death or Disability, on or
after the earlier of: (a) attainment of age 55 with at least ten (10) years of
continuous service with the Company; or (b) attainment of age sixty-five (65).

2.22 Specified Employees. “Specified Employees” means ”key employees,” as
defined in Section 416(i) of the Code without regard to paragraph (5) thereof,
of the Company.

2.23 Termination of Employment. “Termination of Employment” occurs where the
Participant ceases performing any bona fide services for the Company,
irrespective of whether the Participant is receiving or scheduled to receive
salary continuation, severance, employee benefits or similar payments or
benefits following the cessation of services.

2.24 Valuation Funds. “Valuation Funds” means one or more of the hypothetical
investment funds or indices managed by an investment manager that are selected
by the Committee. These Valuation Funds are used solely to calculate the
Interest that is credited to each Participant’s Account(s) in accordance with
Article IV, below, and does not represent, nor should it be interpreted to
convey any beneficial interest or ownership on the part of the Participant in
any asset or other property of the Company. Participants may allocate their
Account(s) between Valuation Funds. Exhibit A attached hereto sets forth the
available Valuation Funds which may be amended from time to time in the sole and
absolute discretion of the Committee.

 

5



--------------------------------------------------------------------------------

ARTICLE III - ELIGIBILITY AND PARTICIPATION

3.1 Eligibility and Participation.

(a) Eligibility. Eligibility to participate in the Plan shall be limited to
those senior management employees of the Company who have annual compensation
equal to or in excess of $200,000 or who are designated as eligible to
participate by the Committee from time to time.

(b) Participation. An individual’s participation in the Plan shall be effective
upon notification to the individual by the Committee or its designee of his/her
eligibility to participate, and the earlier of a contribution under this Plan
being made on behalf of the Participant by the Company or the completion and
submission of an Enrollment Form, Allocation Form (as defined in Section 3.2(b)
below), and a Distribution Election to the Committee no later than fifteen
(15) days prior to the beginning of the Deferral Period.

(c) First-Year Participation. When an individual first becomes eligible to
participate in this Plan, a Deferral Election may be submitted to the Committee
within thirty (30) days after the Committee notifies the individual of
eligibility to participate. Such Deferral Election will be effective only with
regard to Compensation earned and payable following submission of the Deferral
Election to the Committee.

3.2 Form of Deferral Election. A Participant may irrevocably elect to make a
Deferral Election no later than fifteen (15) days prior to the beginning of the
Deferral Period by submitting the Enrollment Form permitted by the Committee. A
Deferral Election with respect to any bonus or Performance-Based Compensation
which is based on services performed over a period of at least twelve
(12) months shall be made no later than six (6) months prior to the end of such
performance period, provided that: (i) the election to defer is made before the
compensation has become readily ascertainable and (ii) the Participant was
employed at the time the performance criteria were established. The Deferral
Election shall specify the following:

(a) Deferral Amounts; Accounts. A Deferral Election shall be made with respect
to each payment of Compensation payable by the Company to a Participant during
the Deferral Period, and shall designate the portion of each deferral that shall
be allocated among either the Deferral or In-Service Accounts. In addition, no
amounts shall be deferred into an In-Service Account once payments have
commenced under the terms of this Plan and until such time as the entire Account
Balance has been completely distributed. The Participant shall set forth the
amount of his salary to be deferred as a whole percentage amount of
Compensation, and with respect to the deferral of bonus Compensation or
Performance-Based Compensation, a stated dollar amount or a whole percentage
amount above a stated dollar amount.

(b) Allocation to Valuation Funds. The Participant shall specify in a separate
form (known as the “Allocation Form”) filed with the Committee, the
Participant’s initial allocation of the amounts deferred into each Account among
the various available Valuation Funds.

(c) Maximum Deferral. The maximum amount of Compensation that may be deferred
shall be no more than seventy-five percent (75%) of base salary and one hundred
percent (100%) of annual bonus or Performance-Based Compensation.

 

6



--------------------------------------------------------------------------------

3.3 Period of Commitment. Any Deferral Election made by a Participant with
respect to Compensation shall remain in effect for the next succeeding Deferral
Period, and shall remain in effect for all future Deferral Periods unless
revoked or amended in writing by the Participant and delivered to the Committee
no later than fifteen (15) days prior to the beginning of a subsequent Deferral
Period, except that if a Participant suffers a Disability or terminates
employment with Company prior to the end of the Deferral Period, the Deferral
Period shall end as of the date of Disability or Termination of Employment.
Furthermore, a Deferral Election may be temporarily revoked by operation of
Section 5.5, below.

3.4 Modification of Deferral Election. Except as provided in Sections 3.3,
above, and 5.5 below, a Deferral Election shall be irrevocable by the
Participant during a Deferral Period.

3.5 Change in Status. If the Committee determines that a Participant’s
employment performance is no longer at a level that warrants reward through
participation in this Plan, but does not terminate the Participant’s employment
with Company, the Participant’s existing Deferral Election shall terminate at
the end of the Deferral Period, and no new Deferral Election may be made by such
Participant after notice of such determination is given by the Committee, unless
the Participant later satisfies the requirements of Section 3.1. If the
Committee, in its sole discretion, determines that the Participant no longer
qualifies as a member of a select group of management or highly compensated
employees, as determined in accordance with the ERISA, and interpretive guidance
issued thereunder the Committee may, in its sole discretion terminate any
Deferral Election for that year, and prohibit the Participant from making any
future Deferral Elections.

3.6 Defaults in Event of Incomplete or Inaccurate Deferral Elections. In the
event that a Participant submits a Deferral Election to the Committee that
contains information necessary to the efficient operation of this Plan which, in
the sole discretion of the Committee, is incomplete or inaccurate, the Committee
shall be authorized to treat the incomplete or inaccurate Deferral Election as
if the following elections had been made by the Participant, and such
information shall be communicated to the Participant:

(a) If no Account is listed – treat as if the Deferral Account was elected;

(b) If Accounts listed equal less than 100% – treat as if the balance was
deferred into Deferral Account;

(c) If Accounts listed equal more than 100% – proportionately reduce each
Account to equal 100%;

(d) If In-Service Account is listed, but no deferrals can be made into that
Account due to the fact that benefits are being paid from that In-Service
Account, then the amounts elected to be deferred shall be credited to the
Deferral Account during such period of payment, after which time the balance of
the amounts elected to be deferred shall be credited to a subsequent In-Service
Account with a distribution date as elected or as provided in sub-section (i),
below;

 

7



--------------------------------------------------------------------------------

(e) If no Valuation Fund is selected – treat as if the Money Market Fund was
elected;

(f) If Valuation Fund(s) selected equal less than 100% – treat as if the Money
Market Fund was elected for remaining balance;

(g) If Valuation Fund(s) selected equal more than 100% – proportionately reduce
each Valuation Fund to equal 100%;

(h) If no Distribution Election is chosen – treat as if lump sum was elected for
In-Service Account and treat as if three (3) year annual installment method was
elected for Deferral Account; and,

(i) If no time of payment is chosen for In-Service Account – treat as if the
earliest possible date available under the provisions of Section 5.3, below was
elected.

ARTICLE IV - DEFERRED COMPENSATION ACCOUNT

4.1 Accounts. The Compensation deferred by a Participant under the Plan, and
Interest shall be credited to the Participant’s Account(s) as selected by the
Participant; any Retention Contributions and Interest thereon shall be credited
to the Participant’s Retention Account. Separate accounts may be maintained on
the books of the Company to reflect the different Accounts chosen by the
Participant, and the Participant shall designate the portion of each deferral
that will be credited to each Account as set forth in Section 3.2(a), above.
These Accounts shall be used solely to calculate the amount payable to each
Participant under this Plan and shall not constitute a separate fund of assets.

4.2 Timing of Credits; Withholding. A Participant’s deferred Compensation shall
be credited to each Account designated by the Participant as soon as
administratively practical after the date the Compensation deferred would have
otherwise been payable to the Participant. Any Retention Contributions shall be
credited to the Retention Account as set forth in Section 4.5, below. Any
withholding of taxes or other amounts with respect to deferred Compensation or
other amounts credited under this Plan that is required by local, state or
federal law shall be withheld from the Participant’s corresponding non-deferred
portion of the Compensation to the maximum extent possible, and any remaining
amount shall reduce the amount credited to the Participant’s Account in a manner
specified by the Committee.

4.3 Valuation Funds. A Participant shall designate, at a time and in a manner
acceptable to the Committee, one or more Valuation Funds for each Account for
the sole purpose of determining the amount of Interest to be credited or debited
to such Account. Such election shall designate the portion of each deferral of
Compensation made into each Account that shall be allocated among the available
Valuation Fund(s), and such election shall apply to each succeeding deferral of
Compensation until such time as the Participant shall file a new election with
the Committee. Upon notice to the Committee, Participants shall also be
permitted to reallocate the balance in each Valuation Fund among

 

8



--------------------------------------------------------------------------------

the other available Valuation Funds as determined by the Committee. The manner
in which such elections shall be made and the frequency with which such
elections may be changed and the manner in which such elections shall become
effective shall be determined in accordance with the procedures to be adopted by
the Committee or its delegates from time to time. As of the Effective Date, such
elections may be made on a daily basis electronically, and such elections shall
become effective on the date made or the next available Determination Date.

4.4 Retention Contributions. Company may make a discretionary contribution to
each eligible Participant’s Retention Account as soon as is practical after the
close of the Company’s fiscal year, but in no event later than sixty (60) days
following the close of such fiscal year. The amount of the credit shall be
determined by the Committee in its sole discretion, and each year, the Committee
shall have the discretion to increase or decrease the Retention Contribution
from prior years, or to eliminate the contribution totally for any given year.

4.5 Determination of Accounts. Each Participant’s Account as of each
Determination Date shall consist of the balance of the Account as of the
immediately preceding Determination Date, adjusted as follows:

(a) New Deferrals. Each Account shall be increased by any deferred Compensation
credited since such prior Determination Date in the proportion chosen by the
Participant, except that no amount of new deferrals shall be credited to an
Account at the same time that a distribution is to be made from that Account.

(b) Company Contributions. Each Account shall be increased by any Retention
Contributions credited since such prior Determination as set forth above in
sections 4.4 or as otherwise directed by the Committee.

(c) Distributions. Each Account shall be reduced by the amount of each benefit
payment made from that Account since the prior Determination Date. Distributions
shall be deemed to have been made proportionally from each of the Valuation
Funds maintained within such Account based on the proportion that such Valuation
Fund bears to the sum of all Valuation Funds maintained within such Account for
that Participant as of the Determination Date immediately preceding the date of
payment.

(d) Interest. Each Account shall be increased or decreased by the Interest
credited to such Account since such Determination Date as though the balance of
that Account as of the beginning of the current month had been invested in the
applicable Valuation Funds chosen by the Participant.

4.6 Vesting of Accounts. Each Participant shall be vested in the amounts
credited to such Participant’s Account and Interest thereon as follows:

(a) Amounts Deferred. A Participant shall be one hundred percent (100%) vested
at all times in the amount of Compensation elected to be deferred under this
Plan to the Deferral Account and In-Service Account, if any, including any
Interest thereon.

 

9



--------------------------------------------------------------------------------

(b) Retention Contributions. Each separate Retention Contribution, if any, to a
Participant’s Retention Account, including any Interest thereon, shall be 33.33%
vested on the last day of the fiscal year immediately following the fiscal year
to which the Retention Contribution is attributable, provided, that the
Participant remains employed by the Company on such date, and vested in an
additional 33.33% of such Retention Contribution on the last day of the second
and third fiscal years, respectively, following the fiscal year to which the
Retention Contribution is attributable, provided, that the Participant remains
employed by the Company on each such date. If the Participant fails to remain
employed with the Company through the vesting dates and the Retention
Contribution is not otherwise vested as providing in the following sentence,
then the unvested portion of the Retention Contribution and any Interest thereon
shall be forfeited and returned to the Company. Notwithstanding the previous
sentence or anything else herein to the contrary, a Participant’s Retention
Account shall (i) be one hundred percent (100%) vested upon the death or
Disability of the Participant or a Change of Control or (ii) be one hundred
percent (100%) vested as otherwise provided by the Committee in its sole
discretion.

(c) Statement of Accounts. The Committee shall direct the Plan’s third-party
administrator to provide to each Participant a statement showing the balances in
the Participant’s Account on a quarterly basis.

ARTICLE V - PLAN BENEFITS

5.1 Deferral Account. The vested portion of a Participant’s Deferral Account
shall be distributed to the Participant upon the Termination of Employment with
the Company.

(a) Timing of Payment. Subject to Section 5.8, benefits payable from the
Deferral Account shall commence on or about the December 15th immediately
following the date of the Participant’s Termination of Employment, or if later
forty-five (45) days following the Participant’s Termination of Employment, and
subsequent payments, if the Form of Payment selected provides for subsequent
payments, shall be made on or about each succeeding December 15th.

(b) Form of Payment. The form of benefit payment from the Deferral Account shall
be that form selected by the Participant in the first Deferral Election which
designated a portion of the Compensation deferred be allocated to the Deferral
Account, and as permitted pursuant to Section 5.9 below, except that if the
Participant terminates employment prior to Retirement, in which event, the
Deferral Account shall be paid in the form of a lump sum payment.

5.2 Retention Account. The vested portion of the Participant’s Retention Account
shall be distributed to the Participant upon the Termination of Employment with
the Company.

(a) Timing of Payment. Subject to Section 5.8, benefits payable from the
Retention Account shall commence on or about the December 15th immediately
following the date of the Participant’s Termination of Employment, or if later
forty-five (45) days following the Participant’s Termination of Employment, and
subsequent payments, if the Form of Payment selected provides for subsequent
payments, shall be made on or about each succeeding December 15th.

(b) Form of Payment. The form of benefit payment from the Retention Account
shall be made in that form selected by the Participant in the Distribution
Election set forth in the Enrollment Form filed with the Committee coincident
with the initial crediting of amounts to the Retention Account, and as permitted
pursuant to Section 5.9 below, except that if the Participant terminates
employment prior to Retirement, in which event, the Retention Account shall be
paid in the form of a lump sum payment.

 

10



--------------------------------------------------------------------------------

5.3 In-Service Account. The vested portion of a Participant’s In-Service Account
shall generally be distributed to the Participant upon the date chosen by the
Participant, or if earlier the Participant’s Termination of Employment.

(a) Timing of Payment. Subject to Section 5.8, benefits under this section shall
be payable on or about January 15th of the year specified in the first Deferral
Election which designated a portion of the Compensation deferred be allocated to
the In-Service Account and subsequent payments. In no event shall the date
selected be earlier than the first day of the sixth calendar year following the
initial filing of the Deferral Election with respect to that In-Service Account.
In the event that the Participant terminates employment with the Company prior
to the date so specified, the benefits under this section shall commence on
Participant’s Termination of Employment. For purposes of this Section 5.3(a),
any benefit payments due on Termination of Employment shall commence on or about
the December 15th immediately following the date of the Participant’s
Termination of Employment, or if later forty-five (45) days following the
Participant’s Termination of Employment.

(b) Form of Payment. The form of benefit payment from the In-Service Account
shall be that form selected by the Participant pursuant to Section 5.9, below,
except that if the Participant terminates employment with the Company prior to
the date so specified, then the In-Service Account shall be paid in the form of
a lump sum payment. If the Form of Payment selected provides for subsequent
payments, subsequent payments shall be made on or about each succeeding
December 15th.

(c) Change of Time and/or Form of Payment. The Participant may, subsequently
amend the form of payment or the intended date of payment to a date later than
that date initially chosen, by filing such amendment with the Committee no later
than twelve (12) months prior to the current date of payment. The Participant
may file this amendment, provided that each amendment must provide for a payout
under this paragraph at a date no earlier than five (5) years after the date of
payment in force immediately prior to the filing of such request, and the
amendment may not take effect for twelve (12) months after the request is made.

5.4 Death Benefit. Upon the death of a Participant prior to the commencement of
benefits under this Plan from any particular Account, Company shall pay to the
Participant’s Beneficiary an amount equal to the vested Account balance in that
Account in the form of a lump sum payment. In the event of the death of the
Participant after the commencement of benefits under this Plan from any Account,
the benefits from that Account(s) shall be paid to the Participant’s designated
Beneficiary from that Account at the same time and in the same manner as if the
Participant had survived.

 

11



--------------------------------------------------------------------------------

5.5 Hardship Distributions. Upon a finding that a Participant has suffered a
Financial Hardship, the Committee shall terminate the existing Deferral
Election, and/or make distributions from any or all of the Participant’s
Accounts. The amount of such distribution shall be limited to the amount
reasonably necessary to meet the Participant’s needs resulting from the
Financial Hardship plus amounts necessary to pay taxes reasonably anticipated as
a result of the distribution, after taking into account the extent to which such
Financial Hardship is or may be relieved through the reimbursement or
compensation by insurance, or otherwise or by liquidation of the Participant’s
assets (to the extent that liquidation of such assets would not itself cause
severe financial hardship). The amount of such distribution will not exceed the
Participant’s vested Account balances. If payment is made due to Financial
Hardship, the Participant’s deferrals under this Plan shall cease for the period
of the Financial Hardship and for twelve (12) months thereafter. If the
Participant is again eligible to participate, any resumption of the
Participant’s deferrals under the Plan after such twelve (12) month period shall
be made only at the election of the Participant in accordance with Article III
herein.

5.6 Change of Control Distributions. Upon the occurrence of a Change of Control,
benefits payable from the Deferral and Retention Accounts shall be distributed
to the Participant within forty-five (45) days following the Change of Control.

5.7 Disability Distributions. Upon a finding that a Participant has suffered a
Disability, the Committee may make distributions from any or all of the
Participant’s Accounts. The amount of such distribution shall be limited to the
amount reasonably necessary to meet the Participant’s needs resulting from the
Disability.

5.8 Payment to Specified Employees. Payments of benefits from the Deferral
Account, Retention Account and benefits payable from an In-Service Account
caused by the Termination of Employment of a Participant who is determined to
meet the definition of Specified Employee shall be payable as otherwise
provided, except that the initial payment shall be made no earlier than the six
(6) months following the Termination of Employment with the Company (or if
earlier than the end of the six (6) month period, the date of death of the
Specified Employee).

5.9 Form of Payment. Unless otherwise specified in this Article, the benefits
payable from any Account under this Plan shall be paid in the form of benefit as
provided below, and specified by the Participant in the Distribution Election
applicable to that Account at the time of the initial deferral or credit to that
Account. The permitted forms of benefit payments are:

(a) A lump sum amount which is equal to the vested Account balance; and

(b) Annual installments for a period of up to fifteen (15) years (or in the
event of payment of the In-Service Account, a maximum of five (5) years) where
the annual payment shall be equal to the balance of the Account immediately
prior to the payment, multiplied by a fraction, the numerator of which is one
(1) and the denominator of which commences at the number of annual payment
initially chosen and is reduced by one (1) in each succeeding year. Interest on
the unpaid balance shall be based on the most recent allocation among the
available Valuation Funds chosen by the Participant, made in accordance with
Section 4.3, above.

 

12



--------------------------------------------------------------------------------

5.10 Small Account. If the total of a Participant’s vested, unpaid Account
balance as of the time the payments are to commence from the Participant’s
Account is less than the minimum prescribed, the remaining unpaid, vested
Account shall be paid in a lump sum, notwithstanding any election by the
Participant to the contrary. Such minimums shall be $5,000 for any In-Service
Account and $10,000 for any Deferral or Retention Account.

5.11 Withholding; Payroll Taxes. Company shall withhold from any payment made
pursuant to this Plan any taxes required to be withheld from such payments under
local, state or federal law. A Beneficiary, however, may elect not to have
withholding of federal income tax pursuant to Section 3405(a)(2) of the Code, or
any successor provision thereto.

5.12 Payment to Guardian. If a Plan benefit is payable to a minor or a person
declared incompetent or to a person incapable of handling the disposition of the
property, the Committee may direct payment to the guardian, legal representative
or person having the care and custody of such minor, incompetent or person. The
Committee may require proof of incompetency, minority, incapacity or
guardianship as it may deem appropriate prior to distribution. Such distribution
shall completely discharge the Committee and Company from all liability with
respect to such benefit.

5.13 Effect of Payment. The full payment of the applicable benefit under this
Article V shall completely discharge all obligations on the part of the Company
to the Participant (and the Participant’s Beneficiary) with respect to the
operation of this Plan, and the Participant’s (and Participant’s Beneficiary’s)
rights under this Plan shall terminate.

5.14 Forfeiture. In the event a Participant is terminated for “cause”, then his
Retention Account shall be immediately forfeited without regard to whether or
not he is vested or unvested in such Retention Account. For purposes of this
Plan, “cause” shall mean (i) an act or acts of personal dishonesty taken by the
Participant and intended to result in substantial personal enrichment of the
Participant at the expense of the Company; (ii) material violation of the
Company’s Code of Conduct, and other Company Codes of Conduct or policies and
procedures that are applicable to the Participant; or (iii) the conviction of
the Participant of a felony involving moral turpitude, which are not remedied in
a reasonable period of time after receipt of written notice from the Company.
Notwithstanding anything in the Plan to the contrary, forfeiture for cause may
not occur following a Change of Control.

5.15 No Acceleration of Retirement Benefit. Neither a Participant nor the
Company may accelerate the time or schedule of any Retirement Benefit scheduled
to be paid under the Plan (including, for this purpose, any Deferral Agreement
or Deferral Election). Notwithstanding the foregoing, the time or schedule of
any Retirement Benefit may be accelerated in any of the following circumstances:

(a) Domestic Relations Orders. The Plan Administrator may accelerate the time or
schedule of a payment under the Plan to an individual other than the
Participant, or a payment under the Plan may be made to an individual other than
the Participant, to the extent necessary to fulfill a domestic relations order
(as defined in Section 414(p)(1)(B) of the Code);

 

13



--------------------------------------------------------------------------------

(b) Payment of Employment Taxes. The Plan Administrator may accelerate the time
or schedule of a payment under the Plan, or a payment may be made under the
Plan, to (x) pay the Federal Insurance Contributions Act (“FICA”) tax imposed
under Sections 3101, 3121(a) or 3121(v)(2) of the Code or (y) pay the income tax
at the source on wages imposed under Section 3401 of the Code or the
corresponding withholding provisions of applicable state, local or foreign tax
laws. However, the total payment under this clause (b) may not exceed the
aggregate of the FICA amount and the income tax withholding related to the FICA
amount;

(c) Payment Upon Income Inclusion Under Section 409A. The Plan Administrator may
accelerate the time or schedule of a payment under the Plan, or a payment may be
made under the Plan, at any time that the Plan fails to meet the requirements of
Section 409A of the Code and the Final Regulations. Such payment may not exceed
the amount required to be included in income as a result of the failure to
comply with the requirements of Section 409A of the Code and the Treasury
Regulations promulgated thereunder; or

(d) Certain Offsets. The Plan Administrator may accelerate the time or schedule
of a payment under the Plan, or a payment may be made under the Plan, as
satisfaction of debt of the Participant to the Company, where such debt is
incurred in the ordinary course of the service relationship between the
Participant and the Company, the entire amount of reduction in any of the
Participant’s taxable years does not exceed $5,000, and the reduction is made at
the same time and in the same amount as the debt otherwise would have been due
and collected from the Participant.

ARTICLE VI - BENEFICIARY DESIGNATION

6.1 Beneficiary Designation. Each Participant shall have the right, at any time,
to designate one (1) or more persons or entity as Beneficiary (both primary as
well as secondary) to whom benefits under this Plan shall be paid in the event
of Participant’s death prior to complete distribution of the Participant’s
vested Account balance. Each Beneficiary designation shall be in a written form
prescribed by the Committee and shall be effective only when filed with the
Committee during the Participant’s lifetime.

6.2 Changing Beneficiary. Any Beneficiary designation may be changed by a
Participant without the consent of the previously named Beneficiary by the
filing of a new Beneficiary designation with the Committee.

6.3 No Beneficiary Designation. If any Participant fails to designate a
Beneficiary in the manner provided above, if the designation is void, or if the
Beneficiary designated by a deceased Participant dies before the Participant or
before complete distribution of the Participant’s benefits, the Participant’s
Beneficiary shall be the person in the first of the following classes in which
there is a survivor:

(a) The Participant’s surviving spouse;

(b) The Participant’s children in equal shares, except that if any of the
children predeceases the Participant but leaves surviving issue, then such issue
shall take by right of representation the share the deceased child would have
taken if living; or

(c) The Participant’s estate.

6.4 Effect of Payment. Payment to the Beneficiary shall completely discharge the
Company’s obligations under this Plan.

 

14



--------------------------------------------------------------------------------

ARTICLE VII - ADMINISTRATION

7.1 Committee; Duties. This Plan shall be administered by the Compensation
Committee, or the Senior Vice President of Human Resources acting as the Plan
Administrator. References to the “Compensation Committee” in the Plan shall
include the Senior Vice President of Human Resources acting in his capacity as
Plan Administrator. The Committee or its designee shall have the authority to
make, amend, interpret and enforce all appropriate rules and regulations for the
administration of the Plan and decide or resolve any and all questions,
including interpretations of the Plan, as they may arise in such administration.
A majority vote of the Committee members shall control any decision.

7.2 Agents. The Committee may, from time to time, employ agents and delegate to
them such administrative duties as it sees fit, and may from time to time
consult with counsel who may be counsel to the Company.

7.3 Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final, conclusive and binding upon all persons
having any interest in the Plan.

7.4 Indemnity of Committee. To the fullest extent permitted by the Company’s
Articles of Incorporation and By-Laws, the Company shall indemnify and hold
harmless the members of the Compensation Committee or the Senior Vice President
of Human Resources acting as the Plan Administrator against any and all claims,
loss, damage, expense or liability arising from any action or failure to act
with respect to this Plan on account of such member’s service on the Committee,
except in the case of gross negligence or willful misconduct.

ARTICLE VIII - CLAIMS PROCEDURE

8.1 Claim. Any person or entity claiming a benefit, requesting an interpretation
or ruling under the Plan (hereinafter referred to as “Claimant”), or requesting
information under the Plan shall present the request in writing to the
Committee, which shall respond in writing as soon as practical, but in no event
later than ninety (90) days after receiving the initial claim (or no later than
forty-five (45) days after receiving the initial claim regarding a Disability
under this Plan).

8.2 Denial of Claim. If the claim or request is denied, the written notice of
denial shall state:

(a) The reasons for denial, with specific reference to the Plan provisions on
which the denial is based;

 

15



--------------------------------------------------------------------------------

(b) A description of any additional material or information required and an
explanation of why it is necessary, in which event the time frames listed in
section 8.1 shall be one hundred and eighty (180) and seventy-five (75) days
from the date of the initial claim respectively; and

(c) An explanation of the Plan’s claim review procedure.

8.3 Review of Claim. Any Claimant whose claim or request is denied or who has
not received a response within sixty (60) days (or one hundred and eighty
(180) days in the event of a claim regarding a Disability) may request a review
by notice given in writing to the Committee. Such request must be made within
sixty (60) days (or one hundred and eighty (180) days in the event of a claim
regarding a Disability) after receipt by the Claimant of the written notice of
denial, or in the event Claimant has not received a response sixty (60) days (or
one hundred and eighty (180) days in the event of a claim regarding a
Disability) after receipt by the Committee of Claimant’s claim or request. The
claim or request shall be reviewed by the Committee which may, but shall not be
required to, grant the Claimant a hearing. On review, the claimant may have
representation, examine pertinent documents, and submit issues and comments in
writing.

8.4 Final Decision. The decision on review shall normally be made within sixty
(60) days (or forty-five (45) days in the event of a claim regarding a
Disability) after the Committee’s receipt of claimant’s claim or request. If an
extension of time is required for a hearing or other special circumstances, the
Claimant shall be notified and the time limit shall be one hundred twenty
(120) days (or ninety (90) days in the event of a claim regarding a Disability).
The decision shall be in writing and shall state the reasons and the relevant
Plan provisions. All decisions on review shall be final and bind all parties
concerned.

ARTICLE IX - AMENDMENT AND TERMINATION OF PLAN

9.1 Amendment. The Board may at any time amend the Plan by written instrument,
notice of which is given to all Participants and to Beneficiary receiving
installment payments, except that no amendment shall reduce or otherwise
adversely affect the amount accrued in any Account as of the date the amendment
is adopted.

9.2 Company’s Right to Terminate. The Board may at any time terminate the Plan
provided that such termination of the Plan is not treated as an “acceleration of
benefits” as described in Section 409A(a)(3) of the Code and the Plan
termination is identified as an exception to the non-acceleration rule” under
Treasury Regulation Section 1.409A-3(j)(4)(ix). Upon a permitted partial or
complete termination, the Board may cease all future Deferral Elections, all
current Deferral Elections, and or, in its sole discretion, pay out Accounts
over a period of up to five (5) years, provided such action is not treated as an
“acceleration of benefits” as described in Section 409A(a)(3) of the Code and
Treasury Regulation Section 1.409A-3(j)(4)(ix).:

 

16



--------------------------------------------------------------------------------

ARTICLE X - MISCELLANEOUS

10.1 Unsecured General Creditor. Notwithstanding any other provision of this
Plan, Participants and Participants’ Beneficiary shall be unsecured general
creditors, with no secured or preferential rights to any assets of Company or
any other party for payment of benefits under this Plan. Any property held by
Company for the purpose of generating the cash flow for benefit payments shall
remain its general, unpledged and unrestricted assets. Company’s obligation
under the Plan shall be an unfunded and unsecured promise to pay money in the
future.

10.2 Trust Fund. Company shall be responsible for the payment of all benefits
provided under the Plan. At its discretion, Company may establish one (1) or
more rabbi trusts, with such trustees as the Board may approve, for the purpose
of assisting in the payment of such benefits. The assets of any such trust shall
be held for payment of all Company’s general creditors in the event of
insolvency. To the extent any benefits provided under the Plan are paid from any
such trust, Company shall have no further obligation to pay them. If not paid
from the trust, such benefits shall remain the obligation of Company.

10.3 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and non-transferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

10.4 Not a Contract of Employment. This Plan shall not constitute an employment
contract or a contract for services of any kind between the Company and the
Participant. Nothing in this Plan shall confer on the Participant the right to
be retained by Company or otherwise be retained in the service of the Company or
to interfere with the right of the Company to terminate its relationship with a
Participant at any time.

10.5 Protective Provisions. A Participant will cooperate with Company by
furnishing any and all information requested by Company, in order to facilitate
the payment of benefits hereunder, and by taking such physical examinations as
Company may deem necessary and taking such other action as may be requested by
Company.

10.6 Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the Commonwealth of Massachusetts, except
to the extent as preempted by federal law.

10.7 Validity. If any provision of this Plan shall be held illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
and invalid provision had never been inserted herein.

 

17



--------------------------------------------------------------------------------

10.8 Notice. Any notice required or permitted under the Plan shall be sufficient
if in writing and hand delivered or sent by registered or certified mail. Such
notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification. Mailed notice to the Committee shall be directed to the company’s
address. Mailed notice to a Participant or Beneficiary shall be directed to the
individual’s last known address in company’s records.

10.9 Successors. The provisions of this Plan shall bind and inure to the benefit
of Company and its successors and assigns. The term successors as used herein
shall include any corporate or other business entity which shall, whether by
merger, consolidation, purchase or otherwise acquire all or substantially all of
the business and assets of Company, and successors of any such corporation or
other business entity

10.10 Code Section 409A. Notwithstanding anything herein to the contrary, in the
event that the Company, upon the advice of its counsel, determines in its sole
and absolute discretion that a delay in payment of a benefit hereunder or other
modification is necessary to comply with Section 409A of the Code and the
Treasury Regulations promulgated thereunder, then such delay in payment or other
modification shall be made.

 

18